Citation Nr: 0505810	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  04-06 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Whether new and material evidence to reopen a claim for 
entitlement to service connection for a right eye disability 
has been submitted.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from January 1952 to January 
1955.

This appeal arises from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In this decision, the RO reopened a 
previously denied claim for service connection for a right 
eye disability, but then denied this claim on its merits.


FINDINGS OF FACT

1.  By rating decision of October 1956, the RO denied 
entitlement to service connection for a right eye disability 
and properly notified the veteran of this determination and 
his appellate rights.  He failed to perfect an appeal of this 
decision.

2.  The additional evidence added to the record since October 
1956 is not new and material as it does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a right eye disability.


CONCLUSION OF LAW

Subsequent to the final decision of October 1956 that denied 
entitlement to service connection for a right eye disability, 
new and material evidence sufficient to reopen the claim has 
not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in April 2003 and May 2004.  By means of these 
letters, the appellant was told of the requirements to reopen 
a claim for service connection for a right eye disability.  
He was advised of his and VA's respective duties and asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  The appellant was apprised of the evidence 
considered by VA and the applicable laws and regulations (to 
include the new criteria at 38 C.F.R. § 3.156 effective from 
August 2001.  See also 66 Fed.Reg. 45620 (2001)) in the 
Statement of the Case (SOC) issued in January 2004.  The 
letter of April 2003 was sent to the veteran prior to the 
initial unfavorable decision in this claim issued in July 
2003.  Based on the above analysis, the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have been 
met.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In the current 
case, the veteran was provided with a VA compensation 
examination in July 2003.  This examination noted an accurate 
medical history, detailed findings on examination, the 
appropriate diagnoses, and an opinion on the etiology of the 
veteran's current right eye disability.  The examiner was 
able to conduct a comprehensive review of the medical records 
in the claims file, as is evident by his discussion of the 
findings in the service medical records.  Therefore, this 
examination is adequate for VA purposes.  See also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), and Charles v. 
Principi, 16 Vet. App. 370 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO requested the appellant to identify evidence pertinent 
to his claim in letters issued in April 2003 and May 2004.  
The veteran has not responded to these requests.  During the 
July 2003 examination, the veteran reported that he received 
eye care through his private Health Management Organization 
(HMO).  VA specifically requested in its letter of May 2004 
that the veteran submit this evidence.  The veteran neither 
submitted this evidence nor provided the appropriate signed 
release form so that VA could obtain this evidence directly 
from the HMO.  

VA has obtained all available service medical records.  The 
veteran has not identified any other source of medical 
treatment other than his HMO.  As he has not provided any 
additional evidence or identified any other relevant medical 
treatment, further development of the medical evidence for 
the issues decided below is not warranted.  According to 
38 C.F.R. § 1.359(c)(1)(i), a claimant must cooperate fully 
with VA's reasonable efforts to obtain relevant records from 
non-Federal Government agency or department custodians.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)(The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.)  The Board finds in this 
case that the veteran has not cooperated with the reasonable 
efforts to obtain pertinent private medical evidence and, 
therefore, further development of this evidence would be 
unsuccessful and futile.  The appellant has not requested a 
hearing before VA.  Therefore, the Board concludes that all 
pertinent evidence regarding the issue decided below has been 
obtained and incorporated into the claims file.  Appellant 
review is appropriate at this time.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As all medical 
evidence obtainable by VA has been associated with the claims 
file, the Board finds that the duty to assist has been 
fulfilled and any error in the duty to notify would in no way 
change the outcome of the below decision.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


New and Material Evidence to Reopen a Claim for Service 
Connection for a Right Eye Disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a); see 66 
Fed.Reg 45620 (2001) (The new regulatory definition of new 
and material evidence became effective on August 29, 2001).  
For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The veteran has argued that his current right eye disability 
is the result of an in-service trauma and should be granted 
service connection.  He claimed that during military service 
a metal fragment flew into his right eye and had to be 
removed by a medical corpsman.  He argues that this injury 
led to his current right eye disorders.

On his military entrance examination in January 1952, the 
veteran did not report any history of right eye problems.  
The examination report noted that his eyes were normal and 
his vision was 20/20.  There is no outpatient record of any 
treatment for a right eye injury in the service medical 
records.  He received a separation examination in January 
1955.  His eyes were found to be normal.  However, his vision 
in the right eye was noted to be 20/50.  The summary of 
defects noted defective vision of 20/50 in the right eye that 
was not correctable.  This defect was considered not 
currently disabling.  

In August 1956, the veteran filed his original claim for 
entitlement to service connection for a right eye disability.  
He noted that his right eye vision was almost totally lost.  
When questioned on the claims form what treatment he had 
received in service for this disorder, the veteran responded 
that his loss of vision in the right eye had been discovered 
at the time of his examination for release from active duty.  

By rating decision of October 1956, the RO denied the 
veteran's claim for entitlement to service connection for a 
right eye disability.  The RO's reasons for this denial were 
"the impairment of vision right eye must be attributed to a 
refractive error, in the absence of any disease or injury in 
service."  The veteran was notified of this decision and his 
appellate rights by letter issued in October 1956.  This 
letter was sent to the address reported by the veteran in his 
August 1956 claim.

In February 2003, the veteran requested that his claim for 
entitlement to a right eye disability be reopened.  The 
veteran reported in his notice of disagreement of November 
2003 that during military service onboard a U. S. Navy ship 
he had been chiseling steel when a sliver of metal lodged in 
his right eye.  This sliver was removed by a corpsman.  There 
was no doctor onboard the ship to examine or treat his eye.  
He claimed that this corpsman did not record this treatment.  
He argued that the significant change in visual acuity could 
not be attributed to refractive error, especially since his 
visual acuity had not changed since his release from military 
service.

The veteran was afforded a VA eye examination in July 2003.  
The examiner noted that he had reviewed the medical history 
contained in the claims file.  Visual acuity in the right eye 
was reported to be 20/50.  Examination of the right cornea 
revealed an old subepithelial nebula scar off the visual axis 
at the 7 o'clock position.  The impressions were corneal 
scar, cataracts consistent with age, and decreased visual 
acuity in the right eye.  The examiner commented:

The patient has visual acuity down to the 
20/50 level in the right eye that cannot 
be totally explained by the minimal lens 
opacification nor off axis corneal scar 
in his right eye.  

Finally, due to the lack of documentation 
in his service record as to the date and 
circumstances surrounding the injury, it 
is impossible to determine if this is 
service-connected.

There is no dispute in this case that the October 1956 
decision became final after the veteran was appropriately 
notified and failed to perfect a timely appeal.  Once a 
denial of a claim of service connection has become final, it 
cannot subsequently be reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108.

The service medical evidence before the RO in October 1956 
noted loss of visual acuity in the right eye.  Examination of 
the eye did not find any evidence of a corneal scar.  The 
veteran's claim in August 1956 failed to report any injury to 
his eye and, in fact, appears to indicate that his vision 
loss was not discovered until his separation examination.  
The only medical evidence received since October 1956 is the 
VA eye examination of July 2003, which found decreased visual 
acuity, corneal scar, and cataracts.  However, this examiner 
noted that there was insufficient evidence to find any 
medical nexus between the reported in-service injury and his 
current eye problems.  In fact, this examiner found that the 
veteran's current eye problems could not be totally explained 
by an in-service injury or cataract.  

Without medical evidence that associates any current right 
eye disorder with the veteran's claimed in-service episode of 
right eye injury, the evidence received since the October 
1956 determination is merely cumulative of evidence presented 
to the adjudicators at that time.  In other words, the 
medical evidence of July 2003 would not change the 
adjudicators finding that the loss of vision in the right eye 
could be explained by any other etiology than refractive 
error or congenital origin.  Moreover, the lay statements 
relating his current eye disorders to his in-service injury 
are not competent; therefore, they are not material.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is no 
medical evidence of record that has linked the veteran's loss 
of visual acuity to any in-service injury.  

Based on this analysis, the Board finds that evidence 
received since the October 1956 decision is cumulative and/or 
not material to the RO's reasons for denial.  In addition, 
the examiner's opinion of July 2003 does not raise a 
reasonable possibility of substantiating the claim.  Thus, 
the veteran's claim must be denial as the requisite new and 
material evidence has not been received.


ORDER

As new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for a right eye 
disability has not been received, the claim is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


